The opinion of the Court was delivered by
Todd, J.
Widow Louisa Fritz and J. N. Folwell, by separate oppositions to the final account of the executor of Gohs’ succession, seek to be recognized as creditors respectively of said succession—one for $1095, and the other for $250 ; and appeal from a judgment rejecting their demands.
The amount in the hands of the executor remaining for distribution, is $1345, the rest having been previously distributed under a prior judgment, homologating the executor’s account wherein not opposed, and which judgment has become final, no appeal from the same having been taken.
Therefore, whether we consider the amount of the demands sought to be enforced or the amount of the funds for distribution, it is plain that this Court is without jurisdiction.
The case comes clearly within those of Succession of Duran, 34 Ann. 585, and Succession of McDowell, 35 Ann. 1025.
The appeal is, therefore, dismissed.